Citation Nr: 0740400	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
knee sprain with arthritis, currently 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from September 1972 to 
August 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  This case was 
remanded in June 2006 by the Board for additional 
development.  

In February 2006, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO issued a supplemental statement of the case on April 
2, 2007.  VA treatment records dated from August 2005 to 
April 19, 2007 were submitted after the supplemental 
statement of the case.  The VA treatment records include an 
orthopedic consult on the veteran's left knee which was not 
considered in the April 2007 supplemental statement of the 
case.  In November 2007, the Board sent the veteran a letter 
advising him that he could have the RO review the medical 
evidence or waive that right so that the Board could consider 
it in the first instance on appeal.  In November 2007, the 
veteran elected to have the evidence reviewed by the RO.  

Generally, the Board cannot consider additional evidence that 
has not been initially considered by the RO unless it obtains 
a waiver from the veteran.  38 C.F.R. § 20.1304(c) (2007).  
The veteran specifically requested that the medical evidence 
be reviewed by the RO; therefore, the Board remands this case 
to the RO for its due consideration and the issuance of a 
supplemental statement of the case reflecting such 
consideration with respect to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The RO should readjudicate the claim 
with consideration of any evidence 
received since the April 2007 statement 
of the case.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

